Citation Nr: 0330089	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  99-18 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for skin cancer 
due to herbicide exposure has been received.

2.  Entitlement to an increased (compensable) evaluation for 
malaria.

3.  Entitlement to service-connection for hypertension 
claimed as secondary to the service-connected diabetes 
mellitus disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty in the Army from 
September 1966 to August 1975, including two tours of duty in 
Vietnam.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  

The appellant requested a Travel Board hearing in a September 
1999 VA Form 9.  The hearing was scheduled for January 11, 
2001; the appellant asked that the hearing be rescheduled.  
The hearing was rescheduled for April 3, 2001; the appellant 
again asked for rescheduling.  The hearing was rescheduled 
for August 13, 2001; it appears that the appellant cancelled 
again.  A handwritten note from the appellant's 
representative indicates that the RO should cancel and 
"replace" the hearing and that a letter from the appellant 
would be forthcoming, but no such letter is of record.  A 
February 2003 deferred rating decision indicates that a 
hearing request was pending.  Thus it is unclear whether the 
appellant still wants a Travel Board hearing.  As the case is 
being remanded, the RO can address the matter.

A September 1981 Board decision denied service connection for 
hypertension.  The current appeal is from a November 1998 
rating decision that found that the claim for service 
connection for hypertension had not been reopened.  The most 
recent supplemental statement of the case, however, restated 
the issue as one of service connection for hypertension, 
including secondary to diabetes mellitus.  Service connection 
was granted for diabetes mellitus in 2001, effective from 
February 2001, and the question of secondary service 
connection for hypertension had not previously been 
considered.  Therefore, the Board has restated the issue on 
appeal consistent with the February 2003 supplemental 
statement of the case.

In an April 2003 letter, the appellant's representative 
stated that the appellant had a claim for PTSD that needed to 
be addressed.  The Board notes that a March 2002 rating 
decision granted service connection for post-traumatic stress 
disorder (PTSD) and assigned a 10 percent evaluation.  If the 
appellant is seeking further action as to that disability, he 
should contact the RO and provide notice of his specific 
claim.


The issues of entitlement to service connection for a skin 
disorder due to herbicide exposure, entitlement to a 
compensable evaluation for malaria and entitlement to 
secondary service connection for hypertension will be 
addressed in the REMAND section that follows the ORDER 
section in the decision below.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate his claim for reopening.

2.  The Board denied service connection for a skin disorder 
related to Agent Orange exposure in a decision issued in 
September 1981.  

3.  The RO denied the reopening of the appellant's claim for 
service connection for skin disorders and cancer of the 
eyelid in a rating decision issued in November 1994; the 
appellant was notified of the denial in December 1994, but he 
did not appeal that denial.

4.  Additional evidence submitted subsequent to the November 
1994 rating decision that denied the appellant's service 
connection claim for skin disorders is new and material.


CONCLUSIONS OF LAW

1.  The November 1994 rating decision that denied reopening 
the appellant's claim for service connection for skin 
disorders, including cancer, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 
(2003).

2.  The evidence received since the November 1994 rating 
decision is new and material, and serves to reopen the 
appellant's claim of entitlement to service connection for a 
skin disorder due to exposure to herbicides.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156(a), 3.159(b) (2003); Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the appellant's 
claim for service connection for a skin disorder due to 
exposure to herbicides.  After a review of the evidence of 
record, the Board finds that new and material evidence has 
been received to reopen this claim and remands the reopened 
claim to the RO as discussed below.  

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  To reopen a 
claim there must be added to the record "new and material 
evidence" which raises a reasonable possibility that the 
claim can be allowed.  38 U.S.C.A. § 5108.

The Board denied service connection for a skin disorder 
related to Agent Orange exposure in a September 1981 
decision.  The RO later did not reopen the claim for service 
connection for skin disorders and cancer of the eyelid in a 
November 1994 rating decision.  The RO notified the appellant 
of the decision in December 1994; he did not appeal.  
Therefore, the November 1994 rating decision represents the 
last final decision on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As previously noted, the November 
1994 rating decision, the last time the Agent Orange skin 
disorder service connection claim was finally disallowed on 
any basis, is final and may not be reopened in the absence of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).  Therefore, the 
appellant's claim may be reopened only if new and material 
evidence has been secured or presented since the November 
1994 rating decision.  See Glynn v. Brown, 6 Vet. App. 523 
(1994).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).  The Board notes that 38 C.F.R. 
§ 3.156(a) has been amended, but that the amendment does not 
apply in this case, as it applies only to claims to reopen 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
eliminating the well-grounded-claim requirement and 
fundamentally altering VA's duty to assist.  

The VCAA did not, though, alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  
Therefore, the former three-step analysis now requires just 
two: a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.

The evidence considered by the RO in reaching its November 
1994 rating decision included the appellant's service medical 
records; the appellant's November 1979 and February 1991 
claims for service connection; the reports of the December 
1979, February 1980 and March 1981 VA examinations; the 
reports of VA inpatient and outpatient medical treatment 
rendered between 1978 and 1988; a June 1994 handwritten note 
from a private doctor; and various written statements 
submitted by the appellant.  The service medical records do 
not reveal the existence of any complaints, treatment, 
findings or diagnoses regarding skin cancer.  The appellant 
was treated on one occasion for a scrotal rash and for one 
occurrence of impetigo, but there was no indication that 
these conditions were other than acute and transitory.  Post-
service VA medical records indicate that the appellant was 
treated for diagnoses of actinic keratoses and squamous cell 
carcinoma of the head.

The evidence added to the claims file after the November 1994 
rating decision denial includes VA medical records dated 
between 1978 and 2001; Social Security Administration 
documents; the report of the VA medical examination conducted 
in September 1998; private doctor records and statement; and 
statements of the appellant and his representative.

The added evidence of record includes the September 1998 VA 
examination report that contains notations concerning the 
appellant's history of squamous cell carcinoma and melanoma.  
The added evidence also includes a May 1998 private doctor's 
statement that the appellant's skin cancers were caused by 
his exposure to Agent Orange.

The specified basis for final disallowance of the appellant's 
claim for service connection for a skin disorder was that the 
evidence failed to show the existence of any skin disorder 
that could be causally associated on a presumptive basis with 
his in-service exposure to Agent Orange.  While the Secretary 
of Veterans Affairs formally announced in the Federal 
Register, on January 4, 1994, that a presumption of service 
connection based on exposure to herbicides used in Vietnam 
was not warranted for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  59 Fed. Reg. 341 (1994), 
the United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  The medical evidence of record 
showing continued treatment for skin neoplasms coupled with 
the May 1998 private medical opinion provides additional 
information and details, including an opinion that seems to 
relate the current dermatological pathology directly to the 
in-service exposure to herbicides, that should be considered 
in order to fairly decide the merits of the claim.

The Board concludes that the items of evidence noted above 
are "new" because they were not previously of record.  
Having decided that the newly presented evidence is "new," 
the Board also concludes that it is "material" in the sense 
of being relevant to and probative of the issue at hand in 
this case because it tends to show that the appellant was 
treated after service for skin neoplasms and provides an 
opinion concerning the etiology of that dermatological 
pathology.  The new evidence, when viewed with the old 
evidence, raises the possibility that the appellant currently 
suffers from a skin disorder that is related to his service.

The Board finds that the evidence submitted subsequent to the 
November 1994 rating decision provides relevant information 
as to the question of whether the appellant suffers from a 
skin disorder that is etiologically related to his active 
service.  The Board therefore finds that the evidence cited 
above constitutes new and material evidence sufficient to 
reopen the claim for service connection.


ORDER

The claim for service connection for a skin disorder is 
reopened; to that extent only, the claim is granted.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

The Board notes that, while the case was in appellate status, 
the Court clarified the scope of the duty to assist 
provisions contained in the VCAA.  In particular, the Court 
has found that the provisions of 38 U.S.C.A. § 5103(a) must 
be fulfilled satisfactorily before a case is ready for Board 
review.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See also Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).

The Board also notes that the RO has not given the appellant 
notice of the pertinent provisions of 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 or of final rule published at 66 Fed. 
Reg. 45620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  This would normally be 
accomplished by the Statement of the Case (SOC) or a 
Supplemental Statement of the Case (SSOC).

Service connection may be established for disability 
resulting from injury or disease incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131.  A disability 
which is proximately due to or the result of a service- 
connected disease or injury (including the treatment 
therefore) shall be service connected.  38 C.F.R. § 3.310.  
Furthermore, the Court has held that the term "disability" as 
used in 38 U.S.C.A. §§ 1110, 1131 and thus, 38 C.F.R. 
§ 3.310(a) should refer to "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

Consideration of these factors is not reflected in the 
record.  There is no medical opinion of record indicating 
whether or not any existing hypertension has been aggravated 
by the appellant's service-connected diabetes mellitus 
disability.  The holding of the Court that when aggravation 
of a non-service-connected condition is proximately due to or 
the result of a service-connected condition, a veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation has not yet been applied in this 
case.  Allen v. Brown, supra at 448 (1995).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The RO should contact the appellant and ask him if he still 
wants to appear before the Board at a Travel Board hearing.  
If so, the RO should schedule the appellant for a Travel 
Board hearing in accordance with applicable procedures 
pursuant to 38 C.F.R. § 20.704.  Also, if the appellant 
wishes to withdraw his hearing request at any time prior to 
the hearing being conducted, he should so inform the RO in 
writing.

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the appellant to 
identify all dates and sources of 
treatment for skin cancers since service.  
He should also identify all dates and 
sources of treatment for hypertension and 
malaria since 1997.  The RO should obtain 
the records identified, including, but 
not limited to, all pertinent VA and 
private treatment, to the extent not 
already on file.  All pieces of 
correspondence, as well as any records 
obtained, should be made a part of the 
claims file.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

3.  In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his three claims 
and of what part of such evidence the 
Secretary will attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  See also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002).

4.  The RO should contact the appellant 
and ask him if he still wants to appear 
before the Board at a Travel Board 
hearing.  If so, the RO should schedule 
the appellant for a Travel Board hearing 
in accordance with applicable procedures 
pursuant to 38 C.F.R. § 20.704.  Also, if 
the appellant wishes to withdraw his 
hearing request at any time prior to the 
hearing being conducted, he should so 
inform the RO in writing.

5.  The appellant should be scheduled for 
a VA medical examination to determine the 
nature, etiology and extent of his 
current hypertension.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The claims file should be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should describe to what extent, 
if any, the appellant has hypertension 
due to the diabetes mellitus disability.  
Specifically, it should be set forth 
whether the appellant's current 
hypertension is due partly, completely, 
or not at all the service connected 
diabetes mellitus.

Based on the findings on examination and 
on the review of the medical evidence in 
the claims file, the examiner should 
express an opinion concerning the 
questions below.  If the information 
sought cannot be determined or is not 
ascertainable, the examiner should so 
state and explain why the question posed 
cannot be answered.

(a)  Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any of the appellant's current 
hypertension is caused by his service-
connected diabetes mellitus disability as 
opposed to some other factor or factors?

(b)  Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the appellant's diabetes mellitus 
disability aggravated or contributed to 
or accelerated the hypertension?

(c)  If the appellant's diabetes mellitus 
disability aggravated or contributed to 
or accelerated any hypertension, to what 
extent, stated in terms of a percentage, 
did it so contribute as compared to the 
natural progress of the condition itself 
or as opposed to other possible 
contributing factors, if any?  If the 
service connected disability is not shown 
in any way to have aggravated some or any 
of the hypertension, that too should be 
specifically stated by the examiner.

6.  The appellant should also be 
scheduled for an dermatological 
examination to determine the etiology, 
onset date, extent and severity of any 
demonstrated skin condition.  The 
examiner should render an opinion as to 
whether it is at least as likely as not 
that any currently demonstrated skin 
disorder is related to the appellant's 
active military service in any way.  The 
examiner should also render an opinion as 
to whether it is at least as likely as 
not that any skin cancer suffered by the 
appellant was related to his exposure to 
herbicides while he was in active 
military service.

7.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



